DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. 2016/0248476 by Coomans et al, hereinafter Coomans.

Regarding claim 1, Coomans discloses a method (paragraphs: 0036-0112), comprising:
estimating crosstalk from at least one first communication line not operating according to a
vector standard (i.e. legacy line; Ln) to at least one second communication line operating according to a vector standard (i.e. Lm) (paragraphs: 0076-0085), and adapting a vectoring based on the estimated crosstalk (paragraphs: 0074-0085).

Regarding claim 3, the method of claim 2, Coomans further comprising aligning the probe signal with synchronization symbols on the at least one second communication line (paragraphs: 0076-0085).
Regarding claim 3, paragraph 0081 in Coomans discloses:
The VCU 130 starts first by configuring (which reads on the claimed ‘aligning’) the respective downstream pilot sequences (which reads on the claimed ‘probe signal’) for use by the transceivers 110 for modulation of the downstream (which reads on the claimed ‘second communication line’) SYNC symbols (which reads on the claimed ‘synchronization symbols’), and the upstream pilot sequences for use by the transceivers 210 for modulation of the upstream SYNC symbols. Therefore, Coomans clearly discloses ‘.. .aligning the probe signal with synchronization symbols on the second communication line... ’.
Regarding claim 4, the method of claim 3, wherein Coomans discloses wherein communication via the at least one first communication line is a multitone communication (paragraphs: 0061-0073, 0081-0082), wherein sending the probe signal comprises transmitting predetermined data on a subset of tones of a multitoned modulation (paragraphs: 0014, 0050-0056, 0061-0073, 0081).


Regarding claim 6, Coomans discloses the method of claim 3, wherein the probe signal is orthogonal to crosstalk estimation signals transmitted on the at least one second communication line (paragraphs: 0014-0016, 0082-0084).
Regarding claim 7, Coomans discloses the method of claim 3, wherein a synchronization signal comprises the probe signal (paragraphs: 0081; i.e., downstream SYNC symbols).
Regarding claim 8, Coomans discloses the method of claim 1, wherein estimating crosstalk comprises estimating crosstalk from the at least one first line to the at least one second line based on un-correlated data symbols on the at least one first line (paragraphs: 0022, 0029, 0075-0085, 0089, 0092, 0093, 0099-0112).
Regarding claim 9, Coomans discloses the method, of claim 8, wherein estimation of crosstalk is performed prior to training of the at least one first line (paragraphs: 0075-0085).
Regarding claim 10, Coomans discloses the method of claim 1, further comprises re-using previously estimated crosstalk (paragraphs: 0075-0085).


 lines (paragraphs: 0074-0078), and a vectoring device coupled to the plurality of transceivers (paragraphs: 0036-0085), at least one of the transceivers being configured to support communication with a non-vector adapted further transceiver (paragraphs: 0007, 0036-0085), the communication device being adapted to estimate crosstalk from a legacy line (i.e. legacy line;
Ln) coupled to the non-vector adapted transceiver to at least one vectored line (i.e. Lm) coupled to a vector adapted further transceiver (paragraphs: 0007, 0076-0085).
Regarding claim 12, Coomans discloses the communication device of claim 11, wherein a transceiver of the plurality of transceivers coupled to the legacy line (i.e. legacy line; Ln) is configured to transmit a probe signal on the legacy line (paragraphs: 00036-0085).
Regarding claim 13, Coomans discloses the communication device of claim 12, wherein the transceiver coupled to the legacy line is configured to align the probe signal with synchronization symbols on the at least one vectored line (paragraphs: 0076-0085).
Regarding claim 13, paragraph 0081 in Coomans discloses:
The VCU 130 starts first by configuring (which reads on the claimed ‘aligning’) the respective downstream pilot sequences (which reads on the claimed ‘probe signal’) for use by the transceivers 110 for modulation of the downstream (which reads on the claimed ‘second communication line’) SYNC symbols (which reads on the claimed ‘synchronization symbols’), and the upstream pilot sequences for use by the transceivers 210 for modulation of the 
Regarding claim 14, Coomans discloses the communication device of claim 13, wherein the device is configured such that communication via the legacy line and vectored line is a multitone communication (paragraphs: 0061-0073, 0081-0082), wherein the probe signal comprises predetermined data on a subset of tones of the multitone modulation (paragraphs: 0014, 0050-0056, 0061-0073, 0081).
Regarding claim 15, Coomans discloses the communication device of claim II, wherein the at least one transceiver is configured to at least one of adding artificial noise to the tones of a selected group of tones, exclusion of the tones from a supported set of tones, exclusion of
the tones by a mask parameter or excluding the tones from communication by modifying a communication device coupled to the at least one first communication line (paragraphs: 0083-0085,0106-0112).
Regarding claim 16, Coomans discloses the communication device of claim 13, wherein the probe signal is orthogonal to crosstalk estimation signals transmitted on the at least one second communication line (paragraphs: 0014-0016, 0082-0084).
Regarding claim 17, Coomans discloses the communication device of claim 13, wherein a synchronization signal comprises the probe signal (paragraphs: 0081; i.e., downstream SYNC symbols).

Regarding claim 18, Coomans clearly discloses data symbols (i.e. DATA symbols) transmitted during a PS0 power state (i.e. showtime) in paragraphs: 0022, 0089, 0092, 0093, 0103, 0104, 0106, 0107.
Paragraph 0089 in Coomans discloses: ‘…PS0 power state is the power state wherein the transmit and receive paths are powered and operational so as communication signals can be
transmitted and received, and is the default power state when the line is in showtime... ’ and 
‘…while PSO power state is enforced for the remaining symbol positions, presently during regular DATA symbols... ’.
Paragraph 0107 in Coomans discloses: ‘…When all the lines are in showtime, the transceivers are in PSO power state (ON) during both SYNC (S) and DATA symbol periods. Upon request for an orderly leaving, the corresponding transceivers concomitantly switch into PS1 power state (DEACTIVATING) from a certain symbol index t1, meaning that the deactivating transceivers are in PS2 power state (OFF) during SYNC symbols and in PSO power state (ON) during regular DATA symbols. Meanwhile, the transceivers of the still-active lines remain in PSO default power state... ’.
Coomans dearly discloses ‘…estimating crosstalk comprises estimating crosstalk from the at least one first communication line to the at least one second communication line based 
Regarding claim 19, Coomans discloses the communication device of claim 18, wherein the device is adapted to estimate crosstalk prior to training of the legacy line (paragraphs: 0075-0085).
Regarding claim 20, Coomans discloses the communication device of claim 11, further being configured to re-use previously estimated crosstalk (paragraphs: 0075-0085).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Form.
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450



Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday 10 a.m. -7 p.m. EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/LISA HASHEM/            Primary Examiner, Art Unit 2653